In a proceeding to invalidate petitions designating appellants, Sigmund Rosner and Anne Ghiraldini, as candidates in the Republican Party Primary Election to be held on June 23, 1970, for the Party position of Member of the State Committee, Male and Female respectively, for the 39th Assembly District, Kings County, the, appeal is from a judgment of the Supreme Court, Kings County, entered June 9, 1970, which invalidated said designating petitions. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.